Citation Nr: 1140431	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 5, 1976, rating decision that reduced the evaluation for the Veteran's shell fragment wound, right cheek, from 10 percent to noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which found that no CUE existed in the July 1976 rating decision.  


FINDING OF FACT

The July 5, 1976, rating decision that reduced the evaluation for the Veteran's shell fragment wound, right cheek, from 10 percent to noncompensable was not undebatably erroneous. 


CONCLUSION OF LAW

The July 5, 1976, rating decision that reduced the evaluation for the Veteran's shell fragment wound, right cheek, from 10 percent to noncompensable was not the product of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court of Appeals for Veterans Claims has held that VA's duties to notify and assist are not applicable.  See Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc). 

In December 2006 correspondence, the Veteran asserted that the July 1976 rating decision that reduced the evaluation for his shell fragment wound, right cheek, from 10 percent to noncompensable was the product of CUE.  He states that he was never given an explanation for the decrease.  He also states that the scar has never improved, nor has the pain and sensitivity ever lessened.  

In a July 2011 informal hearing presentation, the Veteran's representative states that the July 1976 rating decision was the product of CUE because the RO did not properly notify the Veteran of the decision.  The Veteran's representative points out that prior to the rating decision, the Veteran twice informed the RO of a new address.  Nevertheless, the RO sent the notification of the rating decision to the Veteran's old address.  The Veteran's representative argues that the RO's failure to use the correct address constitutes incorrect application of 38 C.F.R. §§ 3.103(e) and 3.105(e) (1976).  

In this regard, the 1976 version of section 3.103(e) relates that a claimant is to be notified of any decision affecting the payment of benefits or granting relief.  The notice must include the reason for the decision, the date it will be effectuated, the right to a hearing, the right to initiate an appeal by filing a Notice of Disagreement, and the periods of time in which an appeal must be initiated and perfected.  

The 1976 version of section 3.105(e) relates that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the Veteran will be notified at his or her latest address of record of the action taken, and furnished detailed reasons therefore.  The Veteran will be given 60 days for the presentation of additional evidence.  

Turning to CUE, under 38 C.F.R. § 3.105(a) a prior final decision of the VA can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Turning to the first element of CUE, a review of the evidence of record at the time of the July 1976 rating decision shows that the correct facts, as they were known at the time, were before the adjudicator.  The Veteran's assertions that his scar had not improved is a disagreement with how the RO evaluated the facts of his case and is not sufficient to raise a valid claim of CUE.  Luallen, supra.  

The Veteran's contentions as to inadequate notice constitute an allegation of incorrect application of the regulatory provisions extant at that time.  However, as noted by the second element of CUE, the alleged error, when called to the attention of later reviewers, must compel the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See Fugo, 6 Vet. App. at 43-44.  In this case, there is no clear evidence that had the Veteran appealed the July 1976 rating decision, a different outcome would have occurred on appeal.  As such, the Veteran's argument does not support a claim for CUE. 

The Board also observes that the claims file does not show that the RO's July 1976 notice letter was returned to VA as undelivered.  This fact suggests that the notice letter was eventually forwarded to the Veteran's new address, even though it was addressed to his old address.  Even if it were shown that the Veteran did not receive the notice letter, that failure could not be CUE.  In Hauck v. Brown, 6 Vet. App. 518 (1994) (per curiam order), the Court held that where an appellant "never received notification of any denial..., the one-year period within which to file an NOD, which commences with 'the date of mailing of notice of the result of initial review or determination,' did not begin to run."  Hauck, 6 Vet. App. at 519.  See 38 U.S.C. § 7105(b)(1) ; Rowell v. Principi, 4 Vet. App. 9, 15 (1993); cf. Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (since BVA did not mail decision in accordance with the provisions of 38 U.S.C. §7104(e), the 120-day period within which to appeal to this Court did not commence to run); see also Kuo v. Derwinski, 2 Vet. App. 662 (1992) (where an appellant and his representative had not properly been furnished with an SOC in accordance with 38 U.S.C. § 7105 and the corresponding VA regulations, the period in which to appeal the adjudicative determination in question never commenced to run, and that the determination was, therefore, not final), vacated on other grounds, No. 91-1053 (1993) (per curiam order) (unpublished).  Thus, where VA has failed to procedurally comply with statutorily mandated requirements, a claim does not become final.  By definition, CUE cannot be found unless the decision is final.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 ; see Best v. Brown, 10 Vet. App. 322, 325 (1997) (appellant cannot raise CUE with respect to RO decision that is not final). 

In the absence of the kind of error of fact or law that would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the July 1976 rating decision.  Accordingly, the Veteran's claim is denied. 





ORDER

The July 5, 1976, rating decision that reduced the evaluation for the Veteran's shell fragment wound, right cheek, from 10 percent to noncompensable was not the product of CUE, and thus the Veteran's appeal is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


